Woods, J.,
delivered the opinion of the court.
The court below erred in striking out the plaintiff’s evidence and entering judgment for defendants.
It is perfectly clear that defendants gave receipts to consignors for two shipments [those from the Red-Star shoe-store and from Durieu] marked to appellant, for his landing, at Fort Adams, and that there was wilful refusal to deliver according to contract. It is equally clear that seventy-two other packages, as appears from the evidence of the witness Price, were marked for delivery at Strieker’s landing, but, in disregard of the contract, were delivered at another place, without excuse or justification on the part of ap-pellees. For the small damages sustained by appellant in these instances, at any rate, the plaintiff was unquestionably entitled to a recovery.
But on the evidence, taken as a whole, it appears that the conduct of appellees, in refusing to comply with their obligations to Stricker to deliver the packages of freight at his landing, after they had undertaken so to do, was not only without sufficient excuse, but was plainly the result of a wilful purpose to harass and injure the appellant, and would fairly seem to entitle him to punitory damages to some extent. At least, under the evidence offered by appellant, he was entitled to have had his claim, in both the aspects adverted to, submitted to a jury, and, in the absence of counter*806vailing evidence, be should have had a verdict for such amount as the proofs warranted.
While a common carrier by water may not be required to stop at any and all mere private landings, yet when he contracts so to do, he cannot be permitted capriciously to disregard his obligation and duty.

Reversed and remanded.